Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   September 23, 2015

The Court of Appeals hereby passes the following order:

A16D0036. TOBIAS HAYDEN v. THE STATE.

      On September 1, 2015, Tobias Hayden filed a discretionary application from
the June 15, 2015 order of the trial court directing that Hayden’s ex parte letter to the
court be made part of the record. We lack jurisdiction for two reasons.
      First, from the limited material Hayden submitted with his application, it
appears that a criminal matter remains pending in the trial court. Accordingly, the
order Hayden seeks to appeal is non-final. To appeal such an order, Hayden must
follow the procedures for interlocutory review as set forth in OCGA § 5-6-34 (b) by
timely seeking a certificate of immediate review in the superior court. See Bailey v.
Bailey, 266 Ga. 832, 832-833 (471 SE2d 213) (1996); Scruggs v. Ga. Dept. of Human
Resources, 261 Ga. 587, 588-589 (1) (408 SE2d 103) (1991); Gray v. Springs, 224
Ga. App. 427, 427 (481 SE2d 3) (1997). His failure to do so deprives us of
jurisdiction.
      Second, an application for discretionary appeal must be filed within 30 days
of the entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). A
party’s failure to meet this statutory deadline deprives us of jurisdiction to consider
the application. Hill v. State, 204 Ga. App. 582, 583 (420 SE2d 393) (1992). Because
Hayden filed this application 78 days after entry of the order he wishes to appeal, it
is untimely. For these reasons, this application is DISMISSED for lack of jurisdiction.
Court of Appeals of the State of Georgia
                                     09/23/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.